Exhibit 10.4

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED

MANAGEMENT COMPENSATION PLAN, AS AMENDED

NONQUALIFIED STOCK OPTION AGREEMENT

(NON-EMPLOYEE DIRECTOR - US)

THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) dated as of
                     (the “Grant Date”) is made between Primus
Telecommunications Group, Incorporated (the “Company”) and                    
(the “Grantee”). Capitalized terms not defined herein shall have the meanings
ascribed to them in the Management Compensation Plan, as amended (the “Plan”).
Where the context permits, references to the Company shall include any successor
to the Company.

 

  1. Grant of Option.

(a) Number of Shares; Type of Option. The Company hereby grants to the Grantee
an Option to purchase                      shares of Stock (the “Option Shares”)
on the terms and conditions set forth in this Agreement. The Option is intended
to be a nonqualified stock option.

(b) Incorporation of Plan by Reference, Etc. The Plan is hereby incorporated by
reference and made a part hereof, and the Option and this Agreement shall be
subject to all terms and conditions of the Plan.

 

  2. Terms and Conditions.

(a) Exercise Price. The per share exercise price (the “Exercise Price”) for the
purchase of Option Shares upon the exercise of all or any portion of the Option
shall be equal to $            .

(b) Term of Option; Expiration Date. Subject to earlier expiration as provided
in Section 2(e) below, the Option shall expire at the close of business on the
tenth (10th) anniversary of the Grant Date (the “Expiration Date”).

(c) Exercisability of Option. Except as otherwise provided in this Agreement or
in the Plan, the Option shall vest and become exercisable with respect to the
number of Option Shares specified on the dates set forth below (each a “Vesting
Date”), provided that the Grantee is providing service to the Company, an
Affiliate or a Subsidiary as an employee, director or consultant on the
applicable Vesting Date. Once vested and exercisable, the Option shall continue
to be vested and exercisable at any time or times prior to the Expiration Date,
subject to the provisions hereof and the Plan.

 

  i. 33 1/3% of the Option shall become vested and exercisable on the Grant
Date;



--------------------------------------------------------------------------------

  ii. 33 1/3% of the Option shall become vested and exercisable on the first
anniversary of the Grant Date; and

 

  iii. 33 1/3% of the Option shall become vested and exercisable on the second
anniversary of the Grant Date;

provided that the number of Option Shares vesting on each date shall be rounded
down to the nearest whole number except that the number of Option Shares vesting
on the final vesting date shall be the remaining unvested balance of the Option.

Notwithstanding the foregoing, the vesting of the Option shall be accelerated as
set forth below in Section 2(e)(iii) and 2(f).

(d) Method of Exercise. The Exercise Price for any Option Share purchased
pursuant to the exercise of all or part of the Option shall be paid (i) in cash
or by check; (ii) with the consent of the Committee, on a net-settlement basis
pursuant to which the Company shall withhold the amount of Stock (valued at Fair
Market Value on the date of exercise) sufficient to pay for the Exercise Price
and tax withholding obligation, if any; or (iii) to the extent permitted by
applicable law, by means of a cashless exercise procedure through a broker
acceptable to the Company. No partial exercise may be made for less than 100
shares of Stock.

(e) Termination of Service.

 

  i. If the Grantee’s service terminates because of the Grantee’s death or
Disability (as such term is defined in the Plan), (A) any unvested portion of
the Option shall terminate (without payment of any consideration therefor) and
(B) any vested portion of the Option held by the Grantee as of the date of such
termination shall remain exercisable until the earlier of (x) one (1) year
following the date of such termination and (y) the Expiration Date, and the
Option shall thereafter terminate (without payment of any consideration
therefor).

 

  ii. If the Grantee’s service is terminated for Cause (as such term is defined
in the Plan), the Option, whether or not then vested and exercisable, shall
terminate on the date of such termination of service for Cause (without payment
of any consideration therefor).

 

  iii. In the event of a Change of Control (as such term is defined in the
Plan), if the Grantee’s service is terminated without Cause or by the Grantee
for Good Reason (as such term is defined in the Plan) within 24 months following
a Change of Control, the Option shall become fully vested and exercisable as of
the termination of the Grantee and the Option shall remain outstanding until the
earlier of (A) one year following the date of such termination, (B) as set forth
in Section 2(f) below or (C) the Expiration Date, and the Option shall
thereafter terminate (without payment of any consideration therefor).

 

2



--------------------------------------------------------------------------------

  iv. If the Grantee’s service terminates other than as described in subsections
(i), (ii) and (iii) above, as applicable, (A) any portion of the Option granted
to the Grantee that is vested and exercisable as of the date of such termination
of service shall remain exercisable until the earlier of (x) 90 days following
the date of such termination of service and (y) the Expiration Date, and the
Option shall thereafter terminate (without payment of any consideration
therefor), and (B) any portion of the Option granted to such Grantee which is
not vested and exercisable as of the date of such termination of service shall
terminate upon the date of such termination of service (without payment of any
consideration therefor).

 

  v. The provisions of 6(b)(i)(D)(III) of the Plan with respect to retirement
are not applicable to the Option.

(f) Corporate Transactions. If the Company is to be consolidated with or
acquired by another entity in a merger, consolidation, or sale of all or
substantially all of the Company’s assets other than a transaction to merely
change the state of incorporation (a “Corporate Transaction”), the Committee or
the board of directors of any entity assuming the obligations of the Company
hereunder (the “Successor Board”), shall, as to the Option either (i) make
appropriate provision for the continuation of the Option by substituting on an
equitable basis for the Option Shares either the consideration payable with
respect to the outstanding shares of Common Stock in connection with the
Corporate Transaction or securities of any successor or acquiring entity; or
(ii) provide written notice to the Grantee that the Option will become fully
vested and exercisable immediately prior to the Corporate Transaction and the
Grantee must notify the Company of the exercise of the Option within a specified
number of days prior to the Corporate Transaction and any portion of the Option
which has not been exercised by the Grantee prior to the Corporate Transaction
shall terminate immediately prior to the Corporate Transaction; or
(iii) terminate the Option in exchange for payment of an amount equal to the
consideration payable upon consummation of such Corporate Transaction to a
holder of the number of shares into which the vested or unvested portion of the
Option would have been exercisable as of the date of the Corporate Transaction
less the aggregate exercise price thereof. For purposes of determining the
payments to be made pursuant to this sub clause (iii), in the case of a
Corporate Transaction the consideration for which, in whole or in part, is other
than cash, the consideration other than cash shall be valued at the fair value
thereof as determined in good faith by the Board of Directors of the Company.

(g) Nontransferability. The Option granted hereunder (including any portion
thereof or interest therein) is not transferable by the Grantee otherwise than
by will or the laws of descent and distribution, and the Option may be exercised
during the lifetime of the Grantee only by the Grantee or the Grantee’s guardian
or legal representative. Any such transfer of the Option in violation of this
Section 2(g) shall be void and unenforceable against the Company and will result
in the immediate termination of the Option (or portion thereof or interest
therein). The terms of the Option shall be binding upon the beneficiaries,
executors, administrators, heirs and successors of the Grantee.

 

3



--------------------------------------------------------------------------------

  3. Miscellaneous.

(a) No Right to Continued Service. Nothing in the Plan or in this Agreement will
confer upon the Grantee any right to continue in the service of the Company or
its Affiliates or Subsidiaries or interfere with or restrict in any way the
right of the Company or any of its Affiliates or Subsidiaries to terminate such
Grantee’s service.

(b) Authority of the Committee. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.

(c) Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three days
after mailing to the respective parties named below:

 

If to the Company:    Primus Telecommunications Group, Incorporated    7901
Jones Branch Drive, Suite 900    McLean, VA 22102    Attention: Equity
Administration If to the Grantee:    At the address on record with the Company.

(d) Amendments. This Agreement may be amended or modified at any time only by an
instrument in writing signed by each of the parties hereto.

(e) Successors. The terms of this Agreement will be binding upon and inure to
the benefit of the Company, its successors and assigns, and, subject to
Section 2(g) hereof, the beneficiaries, executors, administrators, heirs and
successors of the Grantee.

(f) Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

(h) Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of Delaware without regard to its principles of
conflict of laws.

(i) Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Option subject to all the terms and
conditions of the Plan and this Agreement.

(j) No Rights as a Stockholder. The Grantee shall have no rights of a
stockholder (including the right to distributions or dividends) until the Option
shall have been

 

4



--------------------------------------------------------------------------------

exercised with respect to shares of Stock and such shares have been issued and
delivered to the Grantee.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year first above written.

 

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED By  

 

Name:   Title:  

 

Grantee

 

6